                            Case 1:21-mj-00421-ZMF Document 5 Filed 05/13/21 Page 1 of 1


AO 442 (Rev. 11111) Arrest Warrant




                                                UNITED STATES DISTRICT COURT
                                                                              for the

                                                                     District of Columbia

                        United States of America
                                   v.                                           )
                                                                                        Case: 1:21·mj-00421
                                                                                )
                                   Jon Mott                                             Assigned to: Judge Faruqui Zia 1M.
                                                                                )
                                                                                        Assign Date: 5/11/202.1
                                                                                )
                                                                                )
                                                                                        Descripfon: COMPLAINT WlARREST                     WARRANT
                                                                                )
                                   Defendant


                                                                  ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                        Jon Mott
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              o     Superseding Indictment             o Information         o   Superseding Information          N Complaint
o     Probation Violation Petition                    o   Supervised Release Violation Petition        o Violation    Notice      0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C.       § 1752(a)(l) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
 Authority;
 18 U.S.C.       § 1752(a)(2) - Knowingly Engages in Disorderly or Disruptive Conduct in Restricted Building or Grounds;
 40 U.S.c.       § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
 40 U.S.C.       § SI04(e)(2)(G) - Violent Entry and Disorderly Conduct on Capitol Grounds.
                                                                                                                      2021.05.11        18:51 :29
Date:           5/1112021                                                                                             -04'00'
          --------
                                                                                                        Issuing officer's signature


City and state:                            Washington,_l).C_. _                         Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                         Printed name and title




            This warrant was received on              (date
                             --.                 1
at   (city and state)        -.        I       1/'1           r
